      Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 1 of 6



 1   WILKINSON STEKLOFF LLP                     COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)           Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)          (mimbroscio@cov.com)
 3   Rakesh Kilaru (pro hac vice)               One City Center
     (rkilaru@wilkinsonstekloff.com)            850 10th St. NW
 4   2001 M St. NW                              Washington, DC 20001
     10th Floor                                 Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030                          BRYAN CAVE LEIGHTON PAISNER LLP
 6   Fax: 202-847-4005                          K. Lee Marshall (CA Bar No. 277092)
 7                                              (klmarshall@bclplaw.com)
     HOLLINGSWORTH LLP                          Three Embarcadero Center, 7th Floor
 8   Eric G. Lasker (pro hac vice)              San Francisco, CA 94111
     (elasker@hollingsworthllp.com)             Tel: 415-675-3400
 9   1350 I St. NW                              Fax: 415-675-3434
     Washington, DC 20005
10
     Tel: 202-898-5843                          Jed P. White (CA Bar No. 2392339)
11   Fax: 202-682-1639                          (jed.white@bclplaw.com)
                                                120 Broadway, Suite 300
12                                              Santa Monica, CA 90401
                                                Tel: 310-576-2100
13                                              Fax: 310 -576-2200
14   Attorneys for Defendant Monsanto Company

15                             UNITED STATES DISTRICT COURT

16                          NORTHERN DISTRICT OF CALIFORNIA

17   IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
     LIABILITY LITIGATION,
18                                               Case No. 3:16-md-02741-VC

19   Donnie Leon Powell v. Monsanto Co.,         MONSANTO COMPANY’S REPLY IN
     3:20-cv-05623-VC                            SUPPORT OF ITS MOTION FOR
20                                               SUMMARY JUDGMENT ON CAUSATION
                                                 GROUNDS
21
                                                 Hearing:
22                                               Date: September 23, 2021
                                                 Time: 2:00 p.m.
23                                               Place: Courtroom 4

24

25
26

27

28

               MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                    ON CAUSATION GROUNDS
          Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 2 of 6



 1   I.       INTRODUCTION
 2            In response to Monsanto’s motion for summary judgment for failure to produce the
 3   necessary expert testimony on causation, Plaintiff offers a non-substantive, one-page response that
 4   references (without explanation) prior MDL pleadings and a previously undisclosed and un-served
 5   report by Dr. Charles Benbrook. But Plaintiff’s response fails to address the critical failure of his
 6   case: he has not disclosed any expert witness on the issue of specific causation.
 7            Plaintiff improperly conflates general causation with specific causation, contending that
 8   expert testimony on the former completely satisfies his evidentiary burden on causation and negates
 9   the need for expert testimony on the latter. It does not. Rather, to establish each of his claims,
10   Plaintiff was required to adduce expert evidence not only that exposure to Roundup can cause NHL
11   generally (i.e. general causation), but also that exposure to Roundup actually did cause Plaintiff’s
12   NHL specifically (i.e. specific causation).
13            Plaintiff did not disclose any expert witness on the issue of specific causation, and thus no
14   expert will say that exposure to Roundup was a proximate cause of Plaintiff’s NHL specifically. As
15   a result, Monsanto is entitled to summary judgment on causation grounds.
16   II.      EXPERT TESTIMONY IS REQUIRED TO ESTABLISH SPECIFIC CAUSATION.
17            As explained in Monsanto’s motion, “[p]roducts liability cases are quintessentially expert
18   cases.” Martinez v. Ethicon Inc., No. 7:19-cv-00164, 2020 WL 2113638, at *2 (S.D. Tex. May 1,
19   2020) (further noting that “Texas courts have regarded expert testimony on causation as particularly
20   vital in cases involving complex medical devices and medical diagnoses.”). Thus, “[t]he Supreme
21   Court of Texas has consistently required expert testimony and objective proof to support a jury
22   finding that a product defect caused the plaintiff’s condition.” Martinez v. Medical Depot, Inc., 434
23   F.Supp.3d 537, 556 (S.D. Tex. Jan. 17, 2020) (internal quotation marks and citation omitted). See
24   also Motion at 2-3 (citing cases).
25            Plaintiff does not even attempt to address any of the cases cited by Monsanto, nor does
26   Plaintiff offer any legal authority to the contrary. Instead, without any explanation, Plaintiff
27   incorporates three pleadings that were previously filed on the MDL docket: (1) Plaintiffs’ Response
28   in Opposition to Monsanto’s Daubert and Summary Judgment Motion Based on Failure of General
                                                 1
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
      Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 3 of 6



 1   Causation Proof (ECF #647); (2) Plaintiffs’ Supplemental Brief Pursuant to PTO 34 (ECF #1135);
 2   and (3) Plaintiffs’ Response in Opposition to Monsanto’s Specific Causation Daubert and Summary
 3   Judgment Motion and Daubert Motion to Strike Certain Opinions of Monsanto Company’ Expert
 4   Witnesses (ECF #2478). But these pleadings do nothing to establish specific causation. The first
 5   pleading (#647), which was filed nearly four years ago, deals only with general causation. The
 6   second pleading (#1135), also deals with only general causation—specifically the Agricultural
 7   Health Study, a cohort study investigating health risks among licensed registered-pesticide-users in
 8   North Carolina and Iowa. The third pleading (#2478) related to three cases—Hardeman v.
 9   Monsanto Co., et al. (3:16-cv-0525-VC); Stevick v. Monsanto Co., et al. (3:16-cv-2341-VC);
10   Gebeyehou v. Monsanto Co., et al. (3:16-cv-5813)—and whether Monsanto’s specific causation
11   experts in those cases should be excluded.
12          None of these pleadings relate to Plaintiff’s specific causation, or why Plaintiff should be
13   permitted to escape the unequivocal authority that expert testimony is necessary to establish specific
14   causation. As a result, the legal basis for Monsanto’s motion is uncontested and the motion should
15   be granted.
16          Plaintiff also does not dispute that the “causal link” between Plaintiff’s alleged injury and
17   Roundup is beyond the jury’s common understanding. See Motion at 3. In such a case, the law is
18   clear: expert testimony is required “to establish both general and specific causation.” Sedgwick v.
19   BP Prods. N. Am., Inc., No. G-13-188, 2014 WL 6911543, at *3 (S.D. Tex. Nov. 4, 2014) (emphasis
20   added)(“Plaintiff’s claim is beyond the general experience of laypersons, and therefore requires
21   expert testimony to establish both general and specific causation.”); see also Carter v. Southstar
22   Management, LLC, No. H-17-727, 2018 WL 5281791 (S.D. Tex. Oct. 24, 2018) (“toxic tort cases
23   require expert evidence of both general and specific causation”); Cano v. Everest Minerals Corp.,
24   362 F.Supp.2d 814, 817 (W.D. Tex. 2005) (“Dr. Dollinger is the only expert offered to testify on
25   the issue of specific causation, and exclusion of his testimony would necessitate a grant of summary
26   judgment in favor of Defendants.”); Owens v. Am. Home Prods. Corp., No. G-02-185, 2005 WL
27   1657036, at *2 (S.D. Tex. July 12, 2005) (“A plaintiff must offer evidence of both” general and
28   specific causation in a product liability case, “regardless of whether the plaintiff proceeds on a
                                                       2
                   MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                        ON CAUSATION GROUNDS
         Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 4 of 6



 1   theory of strict liability, negligence, gross negligence, or breach of warranty.”); Motion at 3.
 2   Moreover, expert testimony on specific causation is particularly necessary in a case like this, where
 3   the injury alleged has multiple potential causes. See, e.g., Newton v. Roche Labs., Inc., 243
 4   F.Supp.2d 672, 683 (W.D. Tex 2002) (to establish specific causation, the expert “must demonstrate
 5   that the product was more likely to have caused a plaintiff’s injuries than any other potential
 6   cause.”).
 7   III.    PLAINTIFF HAS NO EXPERT TESTIMONY SHOWING SPECIFIC CAUSATION.
 8           It is undisputed that Plaintiff has not designated any expert witness to opine on the issue of
 9   specific causation. That is, Plaintiff has no expert testimony that exposure to Roundup caused his
10   NHL specifically.1
11           Plaintiff attaches to his Opposition a previously-undisclosed and unserved 154-page expert
12   report of Dr. Charles Benbrook, which he claims supports “the causation element of Plaintiff’s
13   claim.” As an initial matter, the Court should disregard Dr. Benbrook’s report as untimely. It was
14   signed by Dr. Benbrook on August 31, 2021, the same day that Plaintiff filed his opposition. (See
15   ECF 13641-3 at p. 141.) This MDL Court required all Wave 3 plaintiffs, including Plaintiff, to
16   submit expert reports no later than June 29, 2021. See Order Granting Joint Request for Revised
17   Schedule for Wave 3 Cases and Addition of Cases to Wave 3 as Modified (ECF #12197). Plaintiff
18   sought, and obtained, an extension to disclose expert reports until July 9, 2021. (MDL ECF # 13200,
19   Individ. ECF #10, 11). Even with the extension, Plaintiff submitted the report of Dr. Benbrook 53
20   days late (and only in an effort to avoid summary judgment).
21           Even if the Court considers Dr. Benbrook’s significantly untimely report, summary
22   judgment on causation would still be required because Dr. Benbrook does not provide any evidence
23   regarding specific causation. Dr. Benbrook is an agricultural economist, who testifies regarding the
24   history of the EPA’s regulatory framework for herbicides. Dr. Benbrook is not a scientist or doctor
25
26   1
      Plaintiff makes a passing reference to “his own doctor’s opinions that his diagnosed NHL was likely caused by his
     exposure to Roundup.” (Opp. at 2.). But Plaintiff provides no citation or evidentiary support for this naked assertion
27   and thus cannot avoid summary judgment based on it. Indeed, he does not even provide the name of this purported
     doctor. In fact, no doctor testified that Plaintiff’s NHL was likely caused by Roundup exposure.
28
                                                               3
                  MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                       ON CAUSATION GROUNDS
       Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 5 of 6



 1   regarding specific (or even general) causation—he is a historian. Indeed, Dr. Benbrook’s report
 2   does not provide any indication that he has ever examined or even spoken with Plaintiff. (Opp.,
 3   Exh. 3.)
 4          Thus, it is still undisputed that Plaintiff has not designated any expert witness to opine on
 5   the issue of specific causation. As a result, Plaintiff cannot sustain his evidentiary burden to
 6   establish proximate causation on any of his claims, and summary judgment for Monsanto is
 7   required.
 8   III.   CONCLUSION
 9          Without any expert testimony that Plaintiff’s NHL specifically was caused by exposure to
10   Roundup, Plaintiff cannot sustain his claims, and Monsanto is entitled to summary judgment.
11

12

13   Dated: September 7, 2021                     Respectfully submitted,

14
                                                  /s/ Jed P. White
15                                                Jed P. White
                                                  Attorneys for Defendant Monsanto Company
16

17

18
19

20

21

22

23

24

25
26

27

28
                                                      4
                 MONSANTO’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
                                      ON CAUSATION GROUNDS
      Case 3:16-md-02741-VC Document 13663 Filed 09/07/21 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE
 2          I am employed in the County of Los Angeles, State of California; I am over the age of 18
     years and not a party to the within action; my business address is 120 Broadway, Suite 300, Santa
 3   Monica, CA 90401-2386. My email address is raul.morales@bclplaw.com.
 4        On September 7, 2021, I served the foregoing document(s), described as: MONSANTO
     COMPANY’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
 5   ON CAUSATION GROUNDS on each interested party in this action, as follows:
 6                  BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s) to
     be served by means of this Court’s electronic transmission of the Notice of Electronic filing
 7   through the Court’s transmission facilities, to the parties and/or counsel who are registered
     CM/ECF Users set forth in the service list obtained from this Court, or by another manner as
 8   authorized by FED. R. CIV. P. 5.
 9                     Executed on September 7, 2021, at Santa Monica, California.
10                   FEDERAL: I declare that I am employed in the office of a member of the bar of
     this court at whose direction the service was made.
11

12                                                                 /s/ Raul Morales
                                                                     Raul Morales
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                     1
                                         CERTIFICATE OF SERVICE
